Case: 12-70012     Document: 00511974228         Page: 1     Date Filed: 09/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 4, 2012
                                       No. 12-70012
                                                                           Lyle W. Cayce
                                                                                Clerk
ANTHONY BARTEE,

                                                  Plaintiff - Appellee

v.

SUSAN D. REED, BEXAR COUNTY DISTRICT ATTORNEY,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-420


Before HIGGINBOTHAM, ELROD, and HAYNES, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:*
        The Court is persuaded that this appeal is now moot and must be
dismissed for want of jurisdiction. We DISMISS and REMAND for further
proceedings.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.